Citation Nr: 0628856	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee.

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred during a private 
hospitalization from February 3 to 4, 2000, will be addressed 
in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had military service from September 1982 to 
August 1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In December 2005, the veteran testified at a hearing at the 
RO before the undersigned.  In March 2006, his claim was 
remanded to the RO for further evidentiary development.

Further, in a March 2003 rating decision, the RO denied a 
rating in excess of 30 percent for the veteran's service-
connected left knee disability.  He filed a timely notice of 
disagreement with the RO's action and, in November 2004, a 
statement of the case (SOC) was issued as to the matter.  The 
veteran's January 2004 substantive appeal addressed his 
service-connected right knee disability (and was received 
prior to the issuance of the SOC).  As a timely substantive 
appeal regarding the matter of an increased rating for the 
left knee disability was not received, the Board will confine 
its consideration to the matter as set forth on the decision 
title page.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by arthritis with painful motion limited to 0 to 
50 degrees, evidence the veteran walks with a limp, and has 
slight instability that requires the use of a brace, with 
subjective complaints of pain, and without evidence of 
impairment of the tibia and fibula.

CONCLUSIONS OF LAW

1.	The schedular criteria for a 20 percent rating, and no 
more, for arthritis of the right knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5299-5010-5003-5260 (2005).

2.	The schedular criteria for a separate 10 percent rating, 
and no more, for right knee instability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 
5257 (2005); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. 
Reg. 63,604. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in the instant case, 
in the May 2006 supplemental statement of the case (SSOC), 
the RO advised the veteran of the criteria needed to 
establish both a higher disability rating and an effective 
date and, as set forth below, there can be no possibility of 
prejudice to the veteran.  However, in the instant case, 
although the veteran's increased rating claim is being 
granted and, disability ratings assigned, as set forth below, 
there can be no possibility of prejudice to the veteran, and 
no additional notice or development is indicated in the 
veteran's claim.  The RO will provide appropriate notice as 
to the effective date to be assigned prior to the making of a 
decision on that matter.  

In July 2001, prior to the May 2003 rating decision, and 
again in January 2005 and March 2006, the RO provided the 
appellant with correspondence essentially outlining the duty-
to-assist requirements of the VCAA.  Further, in the May 2003 
rating action that denied an increased rating appellant was 
instructed what the bases for the assigned rating was, and 
why a higher rating was not for assignment.  Thus he was put 
on notice of the information needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
November 2003 SOC and the April 2005 and May 2006 SSOCs.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.	Factual Background

In a January 1991 rating decision, the RO, in pertinent part, 
granted service connection for bursitis of the right knee 
that was assigned a noncompensable disability evaluation 
under code 5257.  In a December 1998 rating decision, the RO 
granted a 10 percent evaluation for the veteran's service-
connected right knee disability under code 5299-5262.  He 
also has a service-connected left knee disability, evaluated 
as 30 percent disabling.

In April 2001 the veteran submitted a claim for an increased 
rating for his service-connected left and right knee 
disabilities.  In conjunction with his claim, the RO obtain 
VA medical records, dated from April 2001 to April 2005.

The veteran underwent VA orthopedic examination in April 
2003.  According to the examination report, the veteran 
developed right knee pain two years earlier and now 
experienced flares approximately twice a week, that lasted 
about two hours and which he rated as a 7 in intensity, on a 
pain scale of 1 to 10, with no giving way or locking.  He 
took ibuprofen for bilateral knee pain and took no specific 
medication for right knee pain.  The veteran did not use a 
brace, cane, crutch, or other assistive device.  There were 
no episodes of dislocation or recurrent subluxation.  The 
right knee did not appreciably interfere with the veteran's 
daily activities.  

On examination of the right knee, there was no specific 
swelling, tenderness, deformity, pain on motion, positive 
drawer, McMurray's or Lachman's signs observed.  Partially 
because of the veteran's morbid obesity, right knee flexion 
was limited to 135 degrees, with no pain and extension was 
normal at 0 degrees.  He ambulated using a cane in his left 
hand, that was not related to the right knee.  Active and 
passive motions were noted to be identical.  The VA examiner 
said that at the times of flares, there was probably pain on 
motion but doubted any additional limitation of range of 
motion.  There was no ankylosis.  X-rays taken in July 1998 
showed mild to moderate degenerative joint disease of the 
right knee.  The diagnosis was degenerative joint disease of 
the right knee.

A September 2003 VA outpatient record includes the results of 
an orthopedic consultation.  The veteran was referred for 
bilateral knee pain.  It was noted that he weighed 350 pounds 
and had gout.  On examination, there was bilateral knee 
tenderness at the capsule and patellofemoral joint.  X-rays 
showed degenerative changes.  The VA physician opined that 
given the veteran's age (39) and weight (350 pounds), he was 
not a good surgical candidate.

An October 2004 VA outpatient record indicates that the 
veteran had a steady gait.
 
During his December 2005 Board hearing, and in written 
statements in support of his claim, the veteran said that he 
experienced constant "unbearable" right knee pain and that 
his knee was unstable and gave way.  (See transcript, page. 
2).  He also had occasional knee swelling and locking.  He 
indicated that he fell two or three times a week but never 
injured himself.  Long periods of walking or standing 
aggravated his knee.  The veteran said he was fitted for a 
right knee brace at the VAMC in Salisbury, used a cane when 
he anticipated doing a lot of walking, and took prescribed 
medication for pain that affected his stomach.  (See 
transcript, page. 10.)  He took classes and said his knee 
disability caused him to be late for class.  He was out of 
work and believed it was related to his knee disability that 
made him slightly depressed.  The veteran also testified that 
his knee disability had worsened since his last VA 
examination and the flexion was more painful.  

The veteran underwent VA orthopedic examination in April 
2006.  According to the examination report, the examiner 
reviewed the veteran's medical records.  The veteran 
complained of worsening knee pain.  He worked until 2004 when 
his business changed and he was laid off.  The veteran 
reported he was unable to work because he could not find a 
job due to the giving way, locking and pain in his right 
knee.  He was currently in school studying administration 
because his knees will not affect his ability to work (in 
that field).  The veteran complained of right knee pain, 
weakness, stiffness, swelling, heat, redness, instability, 
and giving way.  The knee locked and there was fatigability 
and lack of endurance.  He took pain pills several times a 
week for severe pain that were helpful with no side effects.  
His previous medication had side effects but it was changed.  
There were no real flare-ups and the veteran had problems 
with his knee essentially all the time.  He used a cane and a 
brace on his right knee.  There was no history of dislocation 
or recurrent subluxation and no history of inflammatory 
arthritis in the various joints.  The effect of the knee on 
his usual occupation was that it was unstable, tended to give 
way, and he tended to fall.  That did not affect his daily 
activities.  

On examination, the veteran, who was 72 inches tall, said his 
maximum weight in the past year was 401 pounds; the scale in 
the examination room measured to 350 pounds.  The right knee 
had tenderness in attempting to check the movement.  The 
anterior drawer sign was absent on medial pressure and the 
veteran complained rather severely.  Range of motion of the 
right knee indicated that the veteran could straighten the 
knee to 0 degrees without complaint of pain.  Flexion was 
limited to 50 degrees at the point of pain.  Repetitive 
motion on the knee did not change the range of motion.  There 
was objective evidence of painful motion detected by the 
veteran's grimace when he tried to flex the knee more than 50 
degrees.  Functional limitations on standing and walking 
included the observation that the veteran had a mild limp on 
his knees and on the right knee in particular at the time of 
examination.  It was noted that he weighed 400 pounds and, 
therefore, was more in need of a stable knee, than otherwise.  
There was no evidence of ankylosis.  The diagnoses included 
residuals of an injury to the right knee in 1985 in 
basketball; degenerative arthritis of the right knee; 
limitation of motion of the right knee; and x-ray findings.  
X-rays taken at the time included an impression of 
degenerative changes noted of all compartments with increased 
degenerative changes of the medial compartment.  There was 
joint space narrowing of the medial compartment.  Sclerosis 
was noted of the medial tibial plateau.  There was no acute 
boney process identified.  The soft tissues were negative.

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2005).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14 
(2005) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2005).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
according to the limitation of motion of the affected joints, 
if such would result in a compensable disability rating. 8 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  Id

The veteran's service-connected right knee disability is 
evaluated as 10 percent disabling under DC 5299-5262.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. § 
4.27 (2005).  Here, the veteran's service-connected knee 
disability has been rated as analogous to impairment of the 
tibia and fibula that will be rated on limitation of motion 
of the affected parts.  38 C.F.R. § 4.71(a), DC 5262.  As 
explained below, it is concluded that it would be better to 
rate on arthritis, limitation of motion, pain, and 
instability.

Under Diagnostic Code 5262, with evidence of malunion of the 
tibia and fibula, a 10 percent evaluation is warranted with 
slight knee or ankle disability, a 20 percent rating is 
warranted with moderate knee or ankle disability, and a 30 
percent evaluation is warranted with marked knee or ankle 
disability.  38 C.F.R. § 4.71a, DC 5262.  Where nonunion of 
the tibia and fibula is productive of loose motion requiring 
a knee brace, a 40 percent evaluation is warranted.  Id.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, supra.

In VAOPGCPREC 23-97, the VA General Counsel stated that, when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under DC 
5260 or DC 5261, separate evaluations might be assigned for 
arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).  
See also VAOPGCPREC 9-2004 (indicating that the veteran may 
receive separate ratings under DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension) for 
disability of the same joint).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257 (2005).

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2005).  Symptomatic removal of the semilunar cartilage 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5259 
(2005).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2005).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2005).

Upon review of the objective and competent medical evidence 
of record, and reading the probative medical evidence of 
record in the light most favorable to the veteran, the Board 
is of the opinion that his service-connected right knee 
disability is more appropriately rated for arthritis and 
instability.  There is no impairment of the tibia or fibula, 
so a better rating is assigned under the arthritis and 
instability.  Evidence shows degenerative joint disease with 
painful motion limited to 0 to 50 degrees and slight 
instability that requires the use of a brace.  He does not 
have malunion or nonunion of the tibia and fibula.  At his 
recent VA examination in 2006, he reported fatigability and 
lack of endurance, stiffness, weakness, swelling, and heat.  
Motion is limited to 50 degrees of flexion and there is pain, 
especially with use.  The 20 percent rating contemplates the 
arthritis with limitation of motion and increased pain with 
use.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, DC 5299-5010-
5003-5260.  A higher rating to 30 percent is unwarranted 
because marked disability is not demonstrated, the veteran is 
still capable of engaging in most of his daily activities, 
albeit, in a moderately limited manner, and there is no 
higher limitation of motion.  A 40 percent warranted is not 
warranted because there is no clinical evidence of record of 
nonunion with loose motion of the right knee. 

Under Diagnostic Code 5261, the veteran is not entitled to a 
separate, compensable evaluation as extension is not limited 
to 10 degrees or more, even when considering his painful knee 
motion.  

With regard to subluxation and instability under Diagnostic 
Code 5257, the Board observes that, in April 2003, the 
veteran denied any right knee giving way or locking but, in 
April 2006, he told the VA examiner that the knee locked, and 
he that used a cane and brace for the right knee.  The VA 
examiner reported no history of dislocation or recurrent 
subluxation.  It was also noted that the veteran's knee was 
unstable, tended to way, and that he fell.  The recent VA 
examiner commented that the veteran weighed 400 pounds and 
had a greater need for a stable knee than otherwise.  Neither 
VA examiner reported on clinical findings regarding laxity, 
other than that noted above.  Under VAOPGCPREC 23-97, supra, 
the veteran may be assigned separate ratings for arthritis 
with limitation of motion under Diagnostic Code 5260 or 5261 
and for instability under Diagnostic Code 5257.  The evidence 
demonstrates that, veteran's now-assigned 20 percent 
evaluation for arthritis and limitation of motion is in 
effect.  As he also experiences slight instability as a 
result of his right knee disability, the Board finds that he 
is entitled to a separate 10 percent rating under Diagnostic 
Code 5257.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
However, the evidence does not demonstrate ankylosis (bony 
fixation of the joint), dislocation of semilunar cartilage, 
or genu recurvatum, so as to be entitled to higher or 
separate ratings under Diagnostic Codes 5256, 5258, or 5263, 
respectively.  Therefore, the Board finds no additional 
functional impairment associated with the veteran's right 
knee disability to warrant consideration of alternate rating 
codes.

As such, the Board finds that the veteran is entitled to a 20 
percent rating, but no more, for right knee arthritis, with 
limitation of motion.  The Board further finds that he is 
also entitled to a separate 10 percent rating under 
Diagnostic Code 5257 for slight right knee instability.  
VAOPGCPREC 23-97, supra.  The benefit of the doubt has been 
resolved in the veteran's favor to this limited extent.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra- 
schedular disability rating may be assigned if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  The record 
does not reflect any recent hospitalizations for the 
veteran's knee disability or show that such is unusually 
manifested.  Moreover, although has indicated during the 
pendency of his appeal that his service-connected right knee 
disability has hindered his ability to obtain and maintain 
substantially gainful employment, he testified that he was in 
school to change career directions, and he has not submitted 
any records or other evidence to support his assertions.  
Therefore, the medical evidence shows that any objective 
manifestations of the veteran's right knee disability are 
essentially those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A 20 percent rating is granted for right knee arthritis, 
subject to the laws and regulations governing the award of 
monetary benefits.

A separate 10 percent rating is granted for right knee 
instability, subject to the laws and regulations governing 
the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


